Citation Nr: 1032911	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  08-36 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a digestive disorder, 
on a direct basis and as secondary to the service-connected 
lumbosacral strain with osteoarthritis and degenerative disc 
disease.  

2.  Entitlement to an increased rating for lumbosacral strain 
with osteoarthritis and degenerative disc disease, currently 
evaluated as 50 percent disabling.

3.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of multiple rating actions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's digestive disorder and TDIU claims are addressed in 
the REMAND portion of the decision below and are being REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDING OF FACT

The service-connected lumbosacral strain with osteoarthritis and 
degenerative disc disease is manifested by forward flexion 
limited to 40 degrees.  However, unfavorable ankylosis of the 
entire spine, and incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months, have not been 
shown.  


CONCLUSION OF LAW

The criteria for a disability rating greater than 50 percent for 
the service-connected lumbosacral strain with osteoarthritis and 
degenerative disc disease have not been met.  38 U.S.C.A. 
§§ 1155, 5017 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45 
4.71a, Diagnostic Codes (DCs) 5003, 5242, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2007.  
Specifically, this pre-decisional notice letter apprised the 
Veteran of what the evidence must show to establish entitlement 
to the benefits sought, what evidence and/or information was 
already in the RO's possession, what additional evidence and/or 
information was needed from the Veteran, what evidence VA was 
responsible for getting, and what information VA would assist in 
obtaining on the Veteran's behalf.  In addition, the notification 
letter included the criteria for assigning disability ratings and 
for award of an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Also, the correspondence 
notified the Veteran that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant diagnostic codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, and their severity and 
duration.

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records and secured examinations in 
furtherance of his claim.  The RO was notified by the Social 
Security Administration (SSA) in October 2009 that the Veteran's 
medical records had been destroyed.  VA has no duty to inform or 
assist that was unmet.

VA opinions with respect to the rating issue adjudicated herein 
were obtained in August 2007 and February 2010.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA examinations obtained in this case are adequate for rating 
purposes, as they consider all of the pertinent evidence of 
record (to include the Veteran's post-service treatment records 
and his statements) and provide the medical information necessary 
to apply the appropriate rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion prior to adjudication of the increased 
rating claim adjudicated herein has been met.  38 C.F.R. 
§ 3.159(c)(4).

Analysis

The Veteran contends that he is entitled to an increased rating 
for his spine disability.  In particular, he maintains that he 
has difficulty lifting, bending, reaching, and ambulating and 
that he experiences severe pain radiating down his left leg, 
tingling/burning sensations in this extremity, and severe 
limitation of motion in his back.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 
505 (2007).  As discussed in detail below, a staged rating is not 
warranted in this claim.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected spine disability.  

The rating for the Veteran's lumbar spine disability is based on 
a finding of arthritis.  Arthritis due to trauma that is 
substantiated by x-ray findings is evaluated utilizing the rating 
criteria found at Diagnostic Code 5010.  38 C.F.R. § 4.71a.  
Diagnostic Code 5010, in turn, calls for rating the disability as 
degenerative arthritis under Diagnostic Code 5003.  Id.  
Diagnostic Code 5003, in turn, requires rating degenerative 
arthritis on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion of the spine is evaluated under a 
General Rating Formula.  The General Rating Formula is for use 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the aria of the spine affected 
by residuals of injury or disease.  A note calls for evaluation 
of any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  

Under the new General Rating Formula, a 50 percent evaluation is 
for application when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation is for application 
when there is unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, DC 5242.  

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) 
may be evaluated under either the General Rating Formula 
discussed above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a, DC 5243.

Note (1), which followed the rating criteria, indicates that, for 
purposes of evaluations under 5243, an incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, DC 5243.  IVDS may 
be evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating IVDS Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation.  38 C.F.R. § 4.71a, Note following DC 5243.  

Here, the Veteran was afforded a VA examination in August 2007.  
A detailed history of his disability was reported by the Veteran.  
He reported constant pain with flare-ups, and that the pain 
intermittently radiated into the left leg.  The intensity of the 
pain was reported to be four to five on a scale of one to ten (4-
5/10).  Intensity of pain during flare-ups was reported to be 8-
9/10.  Flare-ups were reported to occur on a daily basis and 
lasted two to three hours.  He reported that he had an additional 
decrease in his range of motion and functional ability during 
flare-ups.  There were no associated symptoms such as fever, 
weight loss, etc.  He did not use any kind of assistive devices 
and did not use a brace.  He reported that he could walk only 1/2 
a block without initiating a flare-up of the pain.  He was 
occasionally unsteady but had never fallen.  Although the Veteran 
was 81 years old, he continued to work as a maintenance man in an 
apartment complex.  He reported that he worked in pain.  
Concerning leisure activities, he did not do any kind of sports 
and did not try to walk further than 1/2 to one block.  

The examiner noted that the Veteran walked rather slowly without 
any discernible limp; however, he was observed having some 
difficulty maintaining an erect right side.  Examination of his 
back revealed no evidence of paravertebral muscle tenderness to 
palpation.  However, percussion of his spinous process of the 
lumbar vertebra did seem to initiate pain.  Range of motion 
testing revealed forward flexion to 45 degrees with pain at the 
extremes of the measured range of motion; extension to 20 degrees 
with pain at the extremes of the measured range of motion; 
lateral flexion to 10 degrees bilaterally with pain and 
discomfort at the extremes of the measured range of motion; and 
lateral rotation to 25 degrees bilaterally with pain and 
discomfort at the extremes of the measured range of motion.  The 
Veteran had increasing pain with repetition, but the ranges of 
motion remained the same.  Straight-leg raising test was 
negative.  

Neurologic examination revealed an area of numbness according to 
the Veteran's history in the left anterolateral thigh; however, 
the examiner was unable to measure any decrease in vibratory, 
light touch, or pinprick sensation in that area.  Motor 
examination was normal.  Deep tendon reflexes were diminished.  
The remainder of the examination of the lumbar spine was 
essentially within normal limits.  

A letter from the Veteran's chiropractor, K.J., M.D., dated in 
June 2009, reveals that he had recommended bed rest for the 
Veteran for at least six weeks.  A VA treatment record also dated 
in June 2009 shows that the Veteran had requested a statement 
stipulating that he had to be on bed rest for his claim.  The 
record indicates that the Veteran was told that bed rest was no 
longer recommended for back pain.

The Veteran was afforded a second VA examination in February 
2010.  His claims file was reviewed.  The Veteran reported pain 
in his low back that radiated into his buttock, his thigh, and 
into his calf and foot.  The pain was reported to be continuous 
and was 8/10 in severity.  He reported one episode of 
incapacitating pain in the last year that occurred approximately 
three months earlier that required bed rest prescribed by a 
doctor; it lasted five days.  The examiner noted that the bed 
rest was for pain and not intervertebral disc syndrome.  The 
Veteran reported flare-ups of 10/10 in severity that occurred 
every two months and lasted two weeks.  There was additional 
limitation of motion and functional impairment during flare-ups.  
There was stiffness, fatigue, spasms, weakness, decreased motion, 
and numbness in his left leg.  He denied urinary incontinence or 
any other urinary symptoms except for urgency.  He had no bowel 
complaints, no incontinence of stool, or constipation.  He used a 
cane and did not use a back brace.  He could walk approximately 
one block with a cane before his back limited his walking.  He 
was unsteady but had not fallen.  There had been no 
hospitalization or surgery.  The disability bothered the Veteran 
to walk and to transfer, but did not affect his eating, grooming, 
or bathing.  It did affect his toileting and his dressing.  The 
Veteran reported that he retired in 2009.  His daily living was 
affected as it was difficult for him to replace a light bulb and 
could no longer till his garden.  He was able to drive for at 
least three hours without being affected.  

Physical examination revealed that the back was nontender.  Range 
of motion testing revealed forward flexion to 50 degrees with 
pain throughout; extension to 10 degrees with pain throughout; 
lateral rotation to 20 degrees bilaterally with pain throughout; 
and lateral rotation to 30 degrees bilaterally with pain 
throughout.  Repetition caused increasing pain and a decrease in 
the range of motion of forward flexion to 40 degrees and 
extension to 5 degrees.

Neurological examination revealed no evidence of sensory loss in 
either of the lower extremities.  There was no evidence of 
atrophy of the lower extremities.  The Veteran had good strength 
in the quadriceps and hamstrings, and good strength in 
dorsiflexion and plantar flexion of the feet.  Deep tendon 
reflexes at the knee were hypoactive.  Lasegue sign was positive 
left and right.  The examiner opined that there was no evidence 
of peripheral nerve or radicular disabilities.  With regards to 
physician prescribed bed rest, the Veteran reported that five 
other times it was recommended that he go to bed, but that he did 
not follow up on that recommendation.

Here, based on a review of the evidence, the Board finds that an 
increased rating is not warranted at any time during the pendency 
of this appeal.  The only rating higher than 50 percent requires 
unfavorable ankylosis of the entire spine, which has never been 
shown.  The Board acknowledges the Veteran's complaints regarding 
pain and the affect that his disability has on his daily life, 
but the rating criteria for a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  

The Board has also considered whether an increased rating for 
incapacitating episodes is warranted, but finds that it is not.  
As noted above, an incapacitating episode is a period of acute 
signs and symptoms due to IVDS that required bed rest prescribed 
by a physician and treatment by a physician.  Incapacitating 
episodes have not been shown.  The Board acknowledges Dr. K.J.'s 
June 2009 letter indicating that bed rest was prescribed.  
However, the Board questions the credibility of that letter in 
light of the Veteran being seen for VA treatment that same month 
wherein he specifically asked for a statement to the effect that 
he was placed on bed rest for his claim.  Also, at that June 2009 
VA treatment session, the Veteran was told that bed rest was no  
longer recommended for his back pain.  Further, when questioned 
by the February 2010 VA examiner about physician-prescribed bed 
rest, the Veteran  reported only one episode of incapacitating 
pain approximately three months earlier that required bed rest 
prescribed by a doctor that lasted five days.  In fact, the VA 
examiner noted that the bed rest was for pain and not 
intervertebral disc syndrome.  Clearly, therefore, incapacitating 
episodes as defined by VA have not been shown, and a rating 
greater than the currently-assigned evaluation of 50 percent is 
not warranted under Diagnostic Code 5243.

Accordingly, and based on this evidentiary posture, the Board 
finds that the Veteran's service-connected lumbar spine 
disability picture more nearly approximates the criteria required 
for the currently assigned 50 percent rating.

Moreover, the Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2009).  The current evidence 
of record does not demonstrate that the Veteran's 
service-connected lumbar disability has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that the Veteran's lumbar 
spine disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain and the effect on his daily life.  38 C.F.R. 
§§ 4.10, 4.40.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  


ORDER

Entitlement to a disability rating greater than 50 percent for 
lumbosacral strain with osteoarthritis and degenerative disc 
disease is denied.  


REMAND

The Veteran contends that he has a digestive disorder that is 
secondary to his service-connected spine disability.  
Specifically, he maintains that the severity of his reflux 
increases when his back pain increases.  In a record of a June 
2009 VA outpatient treatment session, the treating physician 
noted that the Veteran's low back pain disability had an effect 
on, or interfered with, the Veteran's digestive system.  

The Board acknowledges that, at a December 2008 VA examination, 
the examiner opined that the Veteran's complaint of 
indigestion/gastroesophageal reflux disease (GERD) was not caused 
by or a result of his service-connected lumbar spine disease.  
Importantly, however, the Board finds that this examination is 
not adequate because the examiner did not opine as to 
aggravation.  Under 38 C.F.R. § 3.310, service connection may be 
granted for disabilities that are aggravated by a service-
connected disease or injury.  The regulation provides that any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310 (2009).  In light of the Veteran's contentions, 
the Board finds that a remand is necessary for a new examination 
and opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. 
Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Moreover, although the Veteran has undergone two VA examinations 
of his service-connected lumbar spine disability, neither of 
these evaluations include a discussion from the examiners 
regarding the effect of this disorder on his employability 
(regardless of his age).  This evidentiary defect should be 
corrected on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The Veteran should be scheduled for a 
VA examination with a medical professional 
with appropriate expertise to assess the 
nature, extent, and etiology of any 
digestive disorder that he may have.  The 
claims file, including a copy of this 
remand, must be made available to the 
examiner for review in connection with the 
examination.  All indicated tests should be 
conducted.  All pertinent gastrointestinal 
pathology should be annotated in the 
examination report.  

With regard to any digestive disorder 
diagnosed on examination, the examiner 
should offer an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to active 
duty.  If not, the examiner should then 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that the diagnosed 
digestive disorder was caused or aggravated 
(permanently worsened beyond normal 
progression) by the service-connected 
lumbosacral strain with osteoarthritis and 
degenerative disc disease.  [If the Veteran 
is found to have a digestive disorder that 
is aggravated by his service-connected 
lumbosacral strain with osteoarthritis and 
degenerative disc disease, the examiner 
should quantify the approximate degree of 
aggravation.]  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

The examiner should provide a complete 
rationale for any opinion provided.  
Although the examiner may feel that he/she 
must rely on speculation to arrive at an 
opinion, it should be kept in mind that 
educated conjecture based on the available 
record, including the Veteran's testimony, 
by a medical professional is more helpful 
than no opinion at all.  

2.  Also, schedule the Veteran for a VA 
examination to determine the effect of his 
service-connected lumbosacral strain with 
osteoarthritis and degenerative disc 
disease on his employability.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  All indicated 
studies or testing should be conducted.  
All pertinent pathology should be noted in 
the examination report.  

In particular, the examiner should express 
an opinion as to the impact of the 
service-connected lumbosacral strain with 
osteoarthritis and degenerative disc 
disease on the Veteran's ability to obtain 
and maintain employment-without regard to 
his age.  

The examiner should provide a complete 
rationale for his/her opinion provided.  
Although the examiner may feel that he/she 
must rely on speculation to arrive at an 
opinion, it should be kept in mind that 
educated conjecture based on the available 
record, including the Veteran's testimony, 
by a medical professional is more helpful 
than no opinion at all.  

3.  The AOJ should ensure that the 
examination reports comply with this remand 
and answer the questions presented in the 
examination requests.  If the reports are 
insufficient, they should be returned to 
the examiners for necessary corrective 
action, as appropriate.  

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, may result in a 
denial of his claims.  See 38 C.F.R. 
§ 3.655 (2009).

4.  After undertaking any other development 
deemed appropriate, the AOJ should re-
adjudicate service connection and TDIU 
issues remaining on appeal-in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


